DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malshe et al. [US 2019/0066802] in view of Khayat et al. [US 2022/0084607]
Claim 1, Malshe et al. discloses a storage system [Fig. 4 and 5] comprising: a plurality of storage devices [402 and devices within memory array 530]; and a storage controller operatively coupled to one or more storage devices of the plurality of storage devices [memory control unit 430 and controller 540], the storage controller comprising a processing device [processing circuitry 546; see also par 0025], the processing device to: receive tuning information associated with a storage device of the plurality of storage devices [par. 0044 and 0053]; determine one or more characteristics associated with the storage device [par. 0030 wherein memory characteristics are stored in the management tables 130 as described]; and provide the tuning information and the one or more characteristics to the plurality of storage devices, wherein providing the tuning information causes a set of the plurality of storage devices to apply the tuning information based on the one or more characteristics [calibration process, par. 0076-0078].  Malshe et al. does not teach but Khayat et al. discloses providing tuning information to one or more storage devices of the plurality of storage devices comprising the one or more characteristics… causing the one or more storage devices to use the tuning information for data storage and retrieval [par. 0002, 0037, 0039, 0041].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Malshe et al. to include the calibration information being used to read data from the memory cells as disclosed by Khayat et al. since such an arrangement mitigates read disturbances and prevents read failures [par. 0013 of Khayat et al.
Claim 2, Malshe et al. in view of Khayat et al. discloses the storage system of claim 1, wherein the tuning information comprises voltage threshold tuning for one or more memory cells of the storage device [par. 0058-0059 wherein the signals received may be in the form of positive and negative supply voltage signals used in voltage calibration].
Claim 3, Malshe et al. in view of Khayat et al. discloses the storage system of claim 1, wherein the storage controller is a central storage controller that is external to the plurality of storage devices [controller 540 is external to memory array 530, Fig. 5].
Claim 4, Malshe et al. in view of Khayat et al. discloses the storage system of claim 1, wherein the storage controller is a local storage controller of the plurality of storage devices [controller 540 is local to memory device 500].
Claim 5, Malshe et al. in view of Khayat et al. discloses the storage system of claim 1, wherein the processing device is further to: provide the tuning information and the one or more characteristics as inputs to a machine learning model, the machine learning model to determine optimized tuning information for storage devices based on corresponding characteristics of the storage devices [par. 0046-0047; 0058-0059 and 0076-0078 wherein the voltage and characteristic information is used for the calibration operation and therefore, constitutes a form of machine learning].
Claim 7, Malshe et al. in view of Khayat et al. discloses the storage system of claim 5, wherein the machine learning model is executed by a cloud computing system [par. 0104].
Claims 8-12, 14-19 are rejected using the same rationale as Claims 1-5 and 7 above. 

Claim 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malshe et al. [US 2019/0066802] in view of Khayat et al. [US 2022/0084607] further in view of Seshadri et al. [US 2006/0294149].
Claim 6, Malshe et al. in view of Khayat et al. teaches the storage system of claim 5.  Malshe et al. in view of Khayat et al. does not teach but Seshadri et al. discloses the processing device further to: identify a new storage device to be added to the storage system; receive, from the machine learning model, the optimized tuning information for the new storage device; and cause the new storage device to apply the optimized tuning information [adding or replacing memories in a hot pluggable memory system where initialization and calibration of the memory needs to be performed before making the memory available, par. 0003].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Malshe et al. in view of Khayat et al. to include the calibration of a newly added memory since doing so ensures that all memories are operating optimally.
Claims 13 and 20 are rejected using the same rationale as Claim 6.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection being presented is further in view of Khayat et al. [US 2022/0084607].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133